          Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
SILFREDO CAMPOS,
                                                                    Civil Action No.:19-cv-02856 (KPF)

                                           Plaintiff,
                      v.

AEGIS REALTY MANAGEMENT CORP.
and SETH MILLER,

                                            Defendants.
----------------------------------------------------------------X




                 DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO
                 DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT




Dated: August 16, 2019
       Huntington, New York

                                                     Rosen & Kantrow, PLLC
                                                     Attorneys for the Defendants


                                            BY:      S/Avrum J. Rosen
                                                     Avrum J. Rosen
                                                     38 New Street
                                                     Huntington, New York 11743
                                                     (631) 423-8527
                                                     arosen@rkdlawfirm.com
             Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 2 of 10



                                       PRELIMINARY STATEMENT

           The Plaintiff’s opposition (“Opposition”) to the Motion attempts to obfuscate the

applicable legal standards and sets forth arguments that have been resolved against the Plaintiff

by Supreme Court precedent. Simply put, the entire argument is an impermissible collateral

attack on a Final Order1 which confirmed a plan of reorganization (“Plan”) that contained third-

party releases. Despite having full knowledge of the Chapter 11 case, the Plaintiff took no such

action. The time to challenge the Plan has passed.

           Even if the Plaintiff had timely challenged the third-party releases, he likely would not

have been successful. A review of the Plan demonstrates that there were extensive negotiations

over the scope of the releases which negotiations took place in the overall context of the fact that

the Debtor and its principals, the Defendants in this action, had infused over $2,000,000.00 into

the Debtor and committed to pay almost another million dollars pursuant to the Plan. There was

more than sufficient consideration to justify releases pursuant to Deutsche Bank AG, London

Branch v. Metromedia Fiber Network, Inc. (In re Metromedia Fiber Network, Inc.), 416 F.3d

136, 142 (2d Cir. 2005). However, the critical issue is that the Plaintiff did not challenge the

Plan, and the time to do so has long passed.

           The Plaintiff next argues that because of the joint and several liability for employers

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq, independent claims

against the Defendants are not covered by the third-party releases. However, the Management

Agreement that covers both Defendants in their contractual relationship with the Debtor [Exhibit

“A” to the Motion], clearly give them indemnification rights against the Debtor for any recovery

by the Plaintiff. Such rights are at the heart of why plans of reorganization are permitted to have

third-party releases and why courts enforce them.
1
    Capitalized terms have meanings set forth in the Defendants’ Motion to Dismiss or as defined herein.

                                                           2
            Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 3 of 10



       The Plaintiff also takes the position that bankruptcy plans cannot address FLSA claims

because the resolution of such claims requires a “fairness” hearing pursuant to the Second Circuit

decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). However,

Cheeks only applies to the settlement of FLSA actions that have been commenced in Federal

District courts. That case has no applicability to a Court order that bars a claim from being

presented because it was not filed in a timely manner. Congress has always been quite explicit in

setting forth which claims Bankruptcy Courts can adjudicate and which ones they cannot

adjudicate, as well as how those claims are to be paid. If Congress wanted FLSA claims to be

either exempt from treatment in plans of reorganization or exempt from discharge it knows how

to do it. Plaintiff’s policy argument that Armageddon would befall employees if this Court

applies the law as it is written should be addressed to Congress, not this Court. Multiple cases

from this Circuit have barred untimely FLSA claims in bankruptcy cases.

       Plaintiff relies on two cases, one from the Fifth Circuit and one from the Southern

District of Alabama to support his claims. A thorough analysis of those cases demonstrates that

they do not apply to the facts of this case. Lastly. Plaintiff’s continuous ad hominum attacks on

Mr. Miller are inappropriate.

                                      ARGUMENT

       I.       THIRD-PARTY RELEASES IN CONFIRMED CHAPTER 11 PLAN
                CANNOT BE COLLATERALLY ATTACKED

       The Plaintiff’s entire argument is an impermissible collateral attack on a Final Order

which confirmed a plan of reorganization that contained third-party releases. In Travelers Indem.

Co. v. Bailey, 557 U.S. 137, 140, 129 S. Ct. 2195, 2198 (2009), the Supreme Court held that the

clear and expansive language of a confirmed plan of reorganization prohibited claims against

third parties and, could not be collaterally attacked in another proceeding. Plaintiff completely

                                                3
         Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 4 of 10



ignores this well-established precedent. This prohibition on collateral attacks extends to the

issue as to whether or not the Bankruptcy Court had jurisdiction to issue the injunction or release

in the first place. Id. at 557 U.S. 147-148, 129 S.Ct. 2203. The Supreme Court has held that

preclusion has equal force in preventing a collateral attack on the bankruptcy court's decision

confirming its own subject-matter jurisdiction. Travelers, citing Kontrick v. Ryan, 540 U.S. 443,

445 n.9, 124 S. Ct. 906, 157 L. Ed. 2d 867 (2004) ("Even subject-matter jurisdiction . . . may not

be attacked collaterally."); Chicot Cty. Drainage Dist. v. Baxter State Bank, 308 U.S. 371, 376,

60 S. Ct. 317, 84 L. Ed. 329 (1940). As a result, this Court is without jurisdiction to alter or

modify that third-party release contained in the Plan or to question whether or not it should have

been included in the first place.

       Plaintiff sets forth arguments that the third-party releases of the FLSA claims would not

have been permitted if raised before the Bankruptcy Court, without ever citing the relevant law,

which is set forth in Metromedia, supra. In that case the Second Circuit noted that:

           Courts have approved nondebtor releases when: the estate received substantial
           consideration, e.g., Drexel Burnham, 960 F.2d at 293; the enjoined claims were
           "channeled" to a settlement fund rather than extinguished, MacArthur Co. v.
           Johns-Manville Corp. (In re Johns-Manville Corp.), 837 F.2d 89, 93-94 (2d
           Cir. 1988); Menard-Sanford v. Mabey (In re A.H. Robins Co.), 880 F.2d 694,
           701 (4th Cir. 1989); the enjoined claims would indirectly impact the debtor's
           reorganization "by way of indemnity or contribution," id.; and the plan
           otherwise provided for the full payment of the enjoined claims, id. Nondebtor
           releases may also be tolerated if the affected creditors consent. See In re
           Specialty Equip. Cos., 3 F.3d 1043, 1047 (7th Cir. 1993).

       As set forth above, the third-party releases in the Plan do meet the test set forth in that

case as the parties receiving the third-party releases funded the Plan and all have indemnification

rights against the Debtor. Those parties also agree to pay all allowed claims in full. The fact that

this claim is alleged to be a “small claim”, so the third-party releases should not apply is without

any legal basis whatsoever. The Plan was confirmed and the agreement was made to fund on the

                                                 4
           Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 5 of 10



basis of the known and allowed claims that existed as of confirmation of the Plan. If there were a

hundred unknown “small claims” it would no longer be a “small” amount of money.

        This argument by the Plaintiff as to the size of the claim highlights the inherent

contradiction of his position on the effect of the Plan and its impact on this action. In the first

Complaint, the Plaintiff sued the Defendants for alleged multiple infractions that occurred during

the pendency of the Chapter 11 case while the Operating Trustee was the sole employer of the

Plaintiff.2 When confronted with these facts at the pre-motion conference, all of those claims,

which are the only claims that existed within the FLSA statute of limitations, unless there is a

finding of “willfulness”, were abandoned. If the Plaintiff is correct that the Plan injunction and

the third-party releases are improper and that FLSA claims cannot be adjudicated without a

Cheeks hearing, then all of the claims against the Operating Trustee would also survive. The

Plaintiff obviously knows that those claims are barred under the Plan and the failure to file either

pre-petition or post-petition claims in a timely manner released those claims without a Cheeks

hearing.

        This brings us to the Plaintiff’s position that Bankruptcy plans cannot address FLSA

claims because the resolution of such claims requires a “fairness” hearing pursuant to the Second

Circuit decision in Cheeks, supra, wherein the Court addresses whether or not the settlement of

FLSA actions without review by either the Department of Labor or the District Court are

enforceable. Gaughan v. Rubenstein, 261 F. Supp. 3d 390 (S.D.N.Y. 2017)(“By its terms,

Cheeks thus applies only to settlement agreements that occur within the context of Rule 41. And

Rule 41, in turn, does not apply to settlement agreements entered into entirely outside the

litigation context, like the Agreement at issue here. Rule 41 applies instead to dismissals, which,

2
  It should not be lost on the Court that Exhibit “ C “ to the Amended Complaint shows that the Plaintiff was
soliciting and performing work for others when he was supposed to be at the building where he was employed by
the Operating Trustee.

                                                       5
         Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 6 of 10



a fortiori, cannot occur unless and until an action is commenced in court. Fed. R. Civ. P. 41”).

Moreover, the third-party release is not an adjudication of that claim, it is in the nature of a

permanent injunction as well as a bar date order. FLSA claims can and have been dismissed for

failure to timely file claims in chapter 11 cases. Arjumand v. Laguardia Assocs., L.P., No. 14-

CV-4618 (WFK) (RLM), 2015 U.S. Dist. LEXIS 40444 (E.D.N.Y. Mar. 30, 2015) (FLSA claims

dismissed with prejudice when claims not timely filed in Chapter 11 cases).

        Congress has always been quite explicit in setting forth which claims Bankruptcy Courts

can adjudicate and which ones they cannot adjudicate as well as how those claims are to be paid.

Sections 362 (b), 507, 523, 524 and 541 of Title 11 of the United States Code are only a few of

such examples. If Congress wanted FLSA claims to be either exempt from treatment in plans of

reorganization or exempt from discharge, it knows how to do it. FLSA claims have not been

afforded any special treatment anywhere in the Bankruptcy Code and are included in the

expansive definition of a “Claim” under 11 U.S.C. §101(5).

       II.    HERNANDEZ AND GOLDSBY ARE DISTINGUISHABLE
              BECAUSE THEY INVOLVED PENDING FLSA ACTIONS

       Plaintiff relies on two cases, one from the Fifth Circuit and one from the Southern

District of Alabama to support his position. A thorough analysis of those cases demonstrates that

they do not apply to the facts of this case. The two cases are Hernandez v. Larry Miller Roofing,

Inc., 628 F. App'x 281 (5th Cir. 2016) and Goldsby v. Renosol Seating, LLC, No. 2:08-00148-

KD-N, 2013 U.S. Dist. LEXIS 56074 (S.D. Ala. Mar. 28, 2013). A review of Goldsby actually

supports the Defendants’ position and demonstrates what could have happened in this case if the

Plaintiff had done what was needed to preserve his rights. In that case, FLSA cases against the

Debtor and individual employees and officers were consolidated for discovery and trial in

District Court in the Northern District of Alabama. There were third-party releases in the

                                               6
         Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 7 of 10



confirmed plan of the debtor. However, the case against the Debtor had been pending at the time

of the filing. The critical difference in that case was the fact that the debtor and the plaintiffs

consented to the adjudication of the claim in Alabama and entered into a consent order in the

bankruptcy case lifting the automatic stay. That court stated:

           In response (doc. 142) to the defendants' motion to reconsider, plaintiffs have
           filed a "Stipulation and Agreed Order Granting Relief From Stay" which was
           entered by the same Bankruptcy Court that confirmed the Plan relied upon by
           the defendants for the premise that plaintiffs' FLSA claims have been
           "discharged, released, and enjoined." (Doc. 142-1). In this Order, the
           Bankruptcy Court not only refers to the consolidated actions which
           defendants [*21] seek to have this Court dismiss but declares that, under the
           Plan, "Plaintiffs [FLSA] claims are unimpaired, though subject to dispute by
           the Debtors, including Renosol . . .[and] Plaintiffs and Debtors agree that the
           District Court is the proper venue to resolve whether the Plaintiffs' claims have
           merit." (Doc. 142-1 at 3-4). The Bankruptcy Court retained jurisdiction to
           handle issues "regarding the payment of the Plaintiffs' claims upon a final
           determination by the District Court, whether by judgment or confirmation of a
           settlement." (Doc. 142-1 at 5).

           Id. at *20-21.

       The Goldsby court then held that the third parties covered by the release could not have

greater rights than the debtor and the Bankruptcy Court in the Southern District of New York had

sent the matter to it for adjudication. But the court did not end its analysis there. It went on to

determine if the releases were still enforceable under the A.H. Robins Co., Inc. v. Piccinin, 788

F.2d 994, 1007-08 (4th Cir. 1986)(Finding that liability of non-debtor defendants to whom

debtor owed indemnity "would reduce and diminish the insurance fund or pool . . . and thereby

affect the property of the debtor to the detriment of the debtor's creditors as a whole."). The

Court determined that the Defendants had not (unlike the case at bar) provided any proof of any

indemnification agreement, and so permitted the case to proceed against them on the joint and

severable liability theory. While it is questionable if that court had the right to make that

determination if it was in the Second Circuit, it is clear that even if it did, the inference and logic

                                                  7
         Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 8 of 10



of the decision demonstrates that where there are indemnification rights against the Debtor, the

third-party releases are valid and enforceable. It also demonstrates the mechanism that the

Plaintiff should have used to preserve his rights. Had he filed a claim, all of these issues would

have been addressed as part of the Plan negotiation process.

       The main case upon which the Plaintiff relies is Hernandez. In that case, the Fifth Circuit

applied a very different analysis from the criteria in this Circuit. At the outset, unlike this

Circuit, the Fifth Circuit does not allow non-consensual third-party releases in Chapter 11 plans.

Cole v. Nabors Corp. Servs., Inc. (In re CJ Holding Co.), No. H-18-3250, 2019 U.S. Dist.

LEXIS 21199, (S.D. Tex. Feb. 8, 2019)(“The Fifth Circuit has concluded that a bankruptcy court

may not confirm a plan that provides "non-consensual non-debtor releases." In re Vitro S.A.B. de

CV, 701 F.3d at 1061-62 (citing In re Pac. Lumber Co., 584 F.3d 229, 251 (5th Cir. 2012)). The

Fifth Circuit does not preclude bankruptcy courts from approving a "consensual non-debtor

release.") In addition, unlike the case at bar, the FLSA action in that case was pending at the

time the case was filed. That plaintiff filed a claim and received a distribution. The court ruled

that the general third-party release contained in that plan was not specific enough in that it did

not specifically mention the third party by name and did not address FLSA actions.

       However, as noted, it was a known claim. In this case, the Plaintiff, fully cognizant of

the existence of the case, lay in wait until after the Effective Date of the confirmed Plan to file

his action. While it is not unreasonable to expect plans to be specific in adequately addressing

known claims, clairvoyance should not be required of the drafters of a plan. It is incumbent on

creditors with knowledge of the case to come forward. The entire reason for enforcing these

releases is to permit the expeditious resolutions of the issues in Chapter 11 cases and bring




                                                8
         Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 9 of 10



finality to these matters. Allowing collateral attacks on confirmed plans destroys the entire

rationale for the Chapter 11 process.

       The Fifth Circuit also engaged in the analysis of why certain third-party releases had been

upheld before based upon substantial contribution by the released party. However, it then went

on to hold that the joint and several nature of FLSA claims and determined, without any real

discussion, that the third-party release did not apply. That court did not discuss at all, whether or

not there were indemnification rights that could be asserted against the debtor in that case. As

discussed above, that issue is central to the enforcement of third-party releases in this Circuit.

       At least one District Court in the Fifth Circuit has upheld dismissal of a collateral attack

based upon similar language to the case at bar in the context of a sexual harassment case since

the decision in Hernandez. In Cole v. Nabors Corp. Servs., Inc., supra, the District Court

affirmed a bankruptcy court decision that barred an action against a third-party affiliate. In a

thorough and well-reasoned decision that court analyzed all of the issue preclusion issues on

such a collateral attack as well as the importance of the reasons behind third-party releases. In

addition to the indemnification issues, that court noted that allowing the action to proceed would

require the debtor to be involved in the discovery process which would force it to incur

additional costs. Id. at *27. Thus, the two cases that the Plaintiff relies upon are not applicable to

this case and pursuant to the case law set forth in the Motion as well as the cases discussed

above, the Motion to dismiss should be granted.




                                                  9
        Case 1:19-cv-02856-KPF Document 19 Filed 08/16/19 Page 10 of 10




                                         CONCLUSION


       It is respectfully requested that the Amended Complaint be dismissed with prejudice,

together with such other and further relief as to this Court seems just and proper.


Dated: August 16, 2019
       Huntington, New York

                                              Rosen & Kantrow, PLLC
                                              Attorneys for the Defendants


                                      BY:     S/Avrum J. Rosen
                                              Avrum J. Rosen
                                              38 New Street
                                              Huntington, New York 11743
                                              (631) 423-8527
                                              arosen@rkdlawfirm.com




                                                 10
